This is an action to recover damages resulting from collisions between an automobile owned and driven by the plaintiff, and automobiles owned and driven by the defendants. The collisions occurred on the Wilkinson Boulevard, a State Highway, between the cities of Gastonia and Charlotte.
Plaintiff's automobile, while traveling along Wilkinson Boulevard, from Gastonia to Charlotte, was first struck and injured by the automobile owned and driven by the defendant, R. D. McGinnis. This defendant drove his automobile from a side road into Wilkinson Boulevard, while plaintiff's automobile was passing the intersection of the side road with the Boulevard. The jury found that the collision between plaintiff's automobile and the automobile owned and driven by the defendant, R. D. McGinnis, was caused by the negligence of said *Page 842 
defendant, and that plaintiff did not contribute to the injuries to his automobile by his negligence. Plaintiff's damages resulting from this collision were assessed at $75.00.
As the result of the collision between plaintiff's automobile and the automobile owned and driven by the defendant, R. D. McGinnis, plaintiff lost control of his automobile, which, however, proceeded along the Boulevard in the direction of the city of Charlotte. It was then struck and injured by the automobile owned and driven by the defendant, H. H. Cannon, which was approaching plaintiff's automobile on the Boulevard, from the direction of Charlotte. As the result of this collision, plaintiff sustained injuries to his person. The jury found that the collision between plaintiff's automobile and the automobile owned and driven by the defendant, H. H. Cannon, was caused by the negligence of said defendant and that plaintiff did not contribute to his injuries by his negligence. Plaintiff's damages resulting from this collision were assessed at $1,100.
From judgment that plaintiff recover of the defendant, R. D. McGinnis, the sum of $75.00, and from the defendant, H. H. Cannon, the sum of $1,100, the defendant, H. H. Cannon, appealed to the Supreme Court.
Assignments of error relied upon by defendant, H. H. Cannon, on his appeal to this Court, cannot be sustained. There was evidence sufficient to sustain the allegations of the complaint. This evidence was submitted to the jury by the court in a charge which is free from error. We do not deem it necessary to write an opinion in this appeal. The judgment is therefore affirmed without an opinion. C. S., 1416.
No error.